UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6587


LOUIS ROY CHAPMAN,

                   Plaintiff - Appellant,

             v.

PHYLLIS SMITH, Education Director, LVCC; DINAH KREITZ; SHANIQUA
MOORE, Law Library, LVCC; DAVE ROBINSON, Chief of Operations, LVCC; T.
WALKER, Recreation Supervisor; MARILYN SHAW, Assistant Warden Program,
LVCC; CRYSTAL JONES, Facility Ombudsman, LVCC; RENEE WOODSON,
Regional Ombudsman, VDOC; K. COSBY, Regional Ombudsman, VDOC;
LAURA TORGESON; TAMIKA SOMMERVILLE; TALIA NEVILLE;
KIAESHIA THOMAS; COMMONWEALTH OF VIRGINIA; GLOBAL
EXPERTS AND OUTSOURCING, INC.,

                   Defendants - Appellees,

             and

JENNIFER WALKER, Food Service Director, LVCC; N. C. EDMONDS, Captain,
LVCC; MASON, Food Service Supervisor, LVCC; J. SMITH, Health Services
Administrator, LVCC; SUSAN MINTER, Nurse Practitioner, LVCC; KEEFE
CORPORATION, INC.,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00597-JAG-RCY)


Submitted: September 14, 2021                           Decided: September 20, 2021
Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis Roy Chapman, Appellant Pro Se. John P. O’Herron, THOMPSON MCMULLAN
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Louis Roy Chapman appeals the district court’s orders denying his motion to recuse,

dismissing as frivolous or for failure to state a claim several of his claims, and granting

Defendants summary judgment on the remaining claims in this 42 U.S.C. § 1983 action.

We have reviewed the record and Chapman’s informal brief and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Chapman v. Smith, No.

3:18-cv-00597-JAG-RCY (E.D. Va. Mar. 31, 2020; Sept. 21, 2020; Sept. 24, 2020; Mar.

3, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3